DETAILED ACTION
Claims 1, 3-4, 7, 9, 11-13, 15, 17, 19, 24-29, 37, 42, 47, 54-55, 57, 59, and 62 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1609285.0, filed on 05/26/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 

Applicant’s representative argues that there is no teachings from US Publication 2015/0167442 A1 (i.e. Harfoushian) “…to use gas pressure to manipulate fluid flow from the container”. Examiner notes that the claim language is broad in nature and does not specifically recite any of the language within the claims as introduced by the Applicant’s representative in the arguments. Furthermore, regarding the method to manipulate a well, such property (as described in the preamble of claims 1, 54, and 55) has not been given patentable weight because it was considered not a limitation, but an inherent property of the structure defined by the body of the claim. Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. Examiner believes incorporating criticality within the claim language to create a nexus between the functional language and Applicant’s specific intention in light of “manipulating the well” may be beneficial in advancing prosecution. 

Examiner notes that in light of the amendments to the most recent claims, the previously recited 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9, 12-13, 15, 17, 19, 24-29, 37, 42, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0167442 A1 (i.e. Harfoushian) in view of US Publication 2016/0168985 A1 (i.e. Betancourt-Pocaterra et al.).

In regards to claim 1, Harfoushian discloses: A method to manipulate a well (at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore; well 202), comprising: 
	- (a) providing an apparatus (of 200; such as at least 216) comprising: 
	- a container (at least 298) having a volume; 
	- a port (at least 306, 320) to allow pressure and fluid communication between a portion of the container and a surrounding portion of the well (at least paragraphs [0024-0031] introduces allowing fluid communication between the container and the surrounding portion of the well); 
(at least 302, 308, 316) adapted to move and one of to selectively allow and to selectively resist, directly or indirectly, fluid exit from at least a portion of the container, via the port (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well via ports 306 or 320 which is controlled by at least valves 302, 308, 316); 
	- a control mechanism to control the mechanical valve assembly, comprising a communication device configured to receive a control signal for moving the valve member (at least paragraphs [0013-0016] introduces control mechanism comprising of at least 206, 246 to supply electrical power and control to the pump and valves within the apparatus); 
	- (b) providing a fluid comprising a gas in at least a portion of the container, said portion having a volume (at least paragraphs [0018-0019] introduces the container within the apparatus may comprise of gas); 
	- (c) pressurising the gas to a pressure (at least paragraphs [0024-0031] introduces the container can be pressurized and maintained to a certain pressure with respect to the opening/closing of the valves); 
	- (d) running the apparatus into the well, such that the apparatus is below the surface of the well (as shown in at least figure 1); then, 
	- (e) isolating the port of apparatus from the surface of the well using at least one isolating component (at least 221), the, or the uppermost, isolating component being from the surface well (as shown in figures 1 & 4); 
(control signal sent via 206 to at least 246; at least paragraphs [0018-0019] introduces in certain embodiments, the fluid analysis module 228 may include a controller 246, such as a microprocessor or control circuitry, designed to calculate certain fluid properties based on the sensor measurements; further, in certain embodiments, the controller 246 may govern the fracturing and sampling operations; moreover, in other embodiments, the controller 246 may be disposed within another module of the downhole tool 200); then, 
	- (g) moving the valve member in response to said control signal to allow at least a portion of the fluid to be released from the container (at least paragraphs [0024-0031] introduces releasing fluid from the fluid container by actuation of the valve, such as at least 302, 308); and wherein 
	(h) the container has a pressure (at least paragraphs [0024-0031] introduces the container, such as at least 298, to be filled with fluid which can be drained and/or diverted to certain areas downhole).
	However, Harfoushian appears to be silent in regards to: 
	a container having a volume of at least 1 litre (l) and at most 1600 l;
	said portion having a volume of at least 1 l;
	pressurising the gas to a pressure of at least 1000 psi and maintaining it at said pressure for at least one minute;
	such that the apparatus is at least 100m below the surface of the well;
	isolating component being at least 100m from the surface well;
at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic (EM), acoustic, inductively coupled tubulars and coded pressure pulsing;
	the container has a pressure of at least 100 psi more than a surrounding portion of the well immediately before the valve member is moved in response to the control signal.
	Nonetheless, Betancourt-Pocaterra discloses: sending a control signal to the communication device at least in part by a wireless control signal transmitted in at least one of the following forms: electromagnetic (EM), acoustic, inductively coupled tubulars and coded pressure pulsing (paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces using a wireless means for transmitting data and control the apparatus from surface as taught therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian to include the teachings of Betancourt-Pocaterra, by modifying the actuation of downhole tool apparatus within the wellbore taught by Harfoushian to include for the actuation to be done wirelessly taught by Betancourt-Pocaterra to allow for evaluating subterranean formations without physically removing downhole tools for hydrocarbon recovery analysis purposes (paragraphs [0001-0002]). 
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: such that the apparatus is at least 100m below the surface of the well; isolating component being at least 100m from the surface well.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to position its downhole tool apparatus and isolating component in a wellbore location (e.g. at least 100m below a surface of the well) to allow for establishing an optimal downhole location for hydrocarbon recovery purposes.
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: a container having a volume of at least 1 litre (l) and at most 1600 l; said portion having a volume of at least 1 l; pressurising the gas to a pressure of at least 1000 psi and maintaining it at said pressure for at least one minute; the container has a pressure of at least 100 psi more than a surrounding portion of the well immediately before the valve member is moved in response to the control signal.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container having a volume of at least 1 litre (l) and at most 1600 l, pressurising 

In regards to claim 3, Harfoushian discloses releasing the fluid (at least paragraphs [0024-0031] introduces releasing fluid from the fluid container by actuation of the valve, such as at least 302, 308).
	However, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: wherein the fluid released displaces at least 1 l, optionally at least 5 l or at least 10 l of well fluid.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the fluid released to displace at least 1 l, optionally at least 5 l or at least 10 l of well fluid to allow for creating ideal operating conditions downhole within the wellbore for purposes of effectively recovering hydrocarbons. 

In regards to claim 4, Harfoushian discloses: step (b) is performed before step (d) and so the apparatus is run into the well with the container having said fluid comprising a gas (at least paragraph [0018-0031] introduces the volume 300 may be filled with fluid while the downhole tool 200 is positioned at the surface prior to deploying the downhole tool).
	However, wherein step (b) is performed within 20m of the surface of the well.
	Nonetheless, it has been held obvious to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for step (b) to be performed within 20m of the surface of the well to allow for establishing an optimal downhole location for hydrocarbon recovery purposes.

In regards to claim 7, Harfoushian further discloses: wherein the container has a floating piston (at least 308), and on one side of the floating piston the gas is provided, and on an opposite side of the floating piston a liquid is provided, and the port is in communication with the side of the piston having the liquid (at least paragraphs [0024-0031] introduces the pump 248 may direct the motive fluid through the primary flowline 232 and the motive fluid line 314 into the volume 310 to move the piston 308 in the direction of the arrow 311; the movement of the piston 308 may direct the proppant from the volume 300 through the flowline 304 and port 306 into the isolated interval 224; the piston 308 may allow the pump 248 to be used to inject the proppant (e.g., via the motive fluid), while the pump 248 is hydraulically isolated from the proppant).

In regards to claim 9, Harfoushian further discloses: wherein the apparatus is provided in the well below an annular sealing device (at least 221; as shown in at least figures 1 & 4), and a connection means (comprising at least 218) is provided connecting the apparatus to the annular sealing device, the connection means being above the apparatus and below the annular sealing device (as shown in at least figure 2). Betancourt-Pocaterra further disclose: the annular sealing device engaging with an inner face of one of a casing and a wellbore in the well (at least paragraphs [0042 and 0124] introduces a casing within the wellbore in which the sealing devices engage with as shown in at least figures 1 & 6).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: being at least 100m below a surface of the well.
	Nonetheless, it has been held obvious to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the apparatus to be at least 100m below a surface of the well to allow for establishing an optimal downhole location for hydrocarbon recovery purposes.

In regards to claim 11, Harfoushian further discloses: wherein the control signal is sent from above the annular sealing device (via at least 206, 246).

In regards to claim 12, Harfoushian further discloses: wherein the port of the apparatus is provided above a second annular sealing device (as shown in at least figure 3).

In regards to claim 13, Harfoushian further discloses: including conducting a short interval test (at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore; at least paragraphs [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: wherein the annular sealing device and second annular sealing device are less than 30m apart, or less than 10m apart, optionally less than 5m apart, more optionally less than 2m, or less than 1m, or less than 0.5m apart.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was 

In regards to claim 15, Harfoushian further discloses: wherein the apparatus is deployed into the well in the same operation as deploying the annular sealing device into the well (as shown in at least figures 1 & 4).

In regards to claim 17, Harfoushian further discloses: wherein in step (d) the apparatus is conveyed on one of tubing, drill pipe and casing/liner (at least paragraph [0013] introduces downhole tool 200 is conveyed on a wireline (e.g., using the multi-conductor cable 204); however, in other embodiments the downhole tool may be conveyed on a drill string, coiled tubing, wired drill pipe, or other suitable types of conveyance).

In regards to claim 19, Harfoushian further discloses: a pressure sensor is provided in the well (at least paragraphs [0018-0031] introduces one or more additional measurement devices, such as temperature sensors, pressure sensors, resistivity sensors, chemical sensors (e.g., for measuring pH or H.sub.2S levels), and gas chromatographs, may also be included within the fluid analyzer 244). Betancourt-Pocaterra further discloses: wherein a pressure sensor is provided in the well and is coupled to a wireless transmitter and pressure data is transmitted from the wireless transmitter (paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces using a wireless means for transmitting data and control the apparatus from surface as taught therein).

In regards to claim 24, Harfoushian further discloses: wherein at least a section of the well containing the port of the apparatus is shut in, at one of surface and downhole, after the apparatus has been run and before the valve member moves in response to the control signal (shut in downhole occurs after actuation of the annular sealing devices 221 prior to the movement of the valve member, such as 308; actuation via control signal 206, 246; see at least paragraphs [0018-0031]).

In regards to claim 25, Harfoushian further discloses: including using the apparatus to conduct at least one of an interval injectivity test, permeability test, pressure test, a connectivity test such as one of a pulse and interference test, hydraulic fracturing/minifrac procedure, image capture, chemical delivery, and well/reservoir treatment such as acid treatment (at least paragraph [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests).

In regards to claim 26, Harfoushian further discloses: wherein the apparatus delivers at least one of a breaker fluid, an acid and one of a chemical barrier and (at least paragraphs [0024-0031] introduces using chemical barrier fluid from the apparatus to the well, such as mud or a wellbore fluid).

In regards to claim 27, Harfoushian further discloses: comprising conducting a procedure on the well, wherein the procedure includes at least one or more of image capture, a connectivity test such as one of a pulse and interference test, a build-up test, a drawdown test, a drill stem test (DST), an extended well test (EWT), one of hydraulic fracturing and minifrac procedure, a pressure test, a flow test, well/reservoir treatment such as an acid treatment, a permeability test, an injection procedure, gravel pack operation, perforation operation, string deployment, workover, suspension and abandonment (at least paragraph [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests).

In regards to claim 28, Harfoushian further discloses: wherein a pressure test is conducted on a barrier by the apparatus being provided below the barrier, the valve member being moved in response to the control signal causing the fluid to be released from the container to increase pressure below the barrier, and the pressure below the barrier is then monitored (at least paragraph [0017] introduces the fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests; at least paragraphs [0024-0031] introduces releasing fluid from the fluid container by actuation of the valve, such as at least 302, 308; pressure gauges 274 and 276 may be disposed in the respective inflation lines 270 and 272 to monitor the pressure and/or to ensure a sufficient seal between the packers 221 and the wellbore wall).

In regards to claim 29, Harfoushian further discloses: comprising a charging means having a valve (at least 302, 316) on the or another port (as shown in at least figure 2), the method including exposing the gas to well pressure via said port to compress the gas, closing said port with said valve to resist fluid and pressure communication from the well into the container, using the compressed gas to facilitate said release of fluid from the container (at least paragraphs [0024-0031] introduces releasing pressurized fluid from the fluid container by actuation of the valve, such as at least 302, 308; the valves can be closed to seal the container off from the surrounding annulus of the wellbore).

In regards to claim 37, Harfoushian further discloses: wherein the apparatus comprises a choke, optionally one of fixed, and adjustable (at least paragraphs [0025- 0026] introduces a flowline 304 is fluidly coupled to the volume 300 and a valve 302 may be actuated to allow proppant to flow into and out of the volume 300 through a port 306 in the body 208 of the downhole tool 200; the valve 312 within the motive fluid line 314 may be closed during the filling process, while a valve 316 disposed in a drain line 318 may be opened, allowing the motive fluid expelled from the volume 310 to exit the downhole tool 200 through a port 320).

In regards to claim 42, Betancourt-Pocaterra further discloses: wherein the wireless control signal is transmitted as at least one of electromagnetic and acoustic control signals (paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces using a wireless means for transmitting data and control the apparatus from surface as taught therein).

In regards to claim 55, Harfoushian discloses: A method to manipulate a well (at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore; well 202), comprising: 
	- providing an apparatus (of 200; such as at least 216) in the well, the apparatus comprising: 
	- a container (at least 298) having a volume, and containing at least one of gas and liquefied gas at a pressure (at least paragraphs [0024-0031] introduces the container can be pressurized and maintained to a certain pressure with respect to the opening/closing of the valves); 
	- a port (at least 306, 320) to allow pressure and fluid communication between a portion of the container and the surrounding portion of the well (at least paragraphs [0024-0031] introduces allowing fluid communication between the container and the surrounding portion of the well); 
	- a mechanical valve assembly having a valve member (at least 302, 308, 316) adapted to move, and one of to selectively allow and selectively resist, directly or indirectly, fluid exit from at least a portion of the container, via the port (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well via ports 306 or 320 which is controlled by at least valves 302, 308, 316); 
	- a control mechanism to control the mechanical valve assembly, comprising a communication device configured to receive a control signal for moving the valve member (at least paragraphs [0013-0016] introduces control mechanism comprising of at least 206, 246 to supply electrical power and control to the pump and valves within the apparatus); 
	- sending a control signal to the communication device (control signal sent via 206 to at least 246; at least paragraphs [0018-0019] introduces in certain embodiments, the fluid analysis module 228 may include a controller 246, such as a microprocessor or control circuitry, designed to calculate certain fluid properties based on the sensor measurements; further, in certain embodiments, the controller 246 may govern the fracturing and sampling operations; moreover, in other embodiments, the controller 246 may be disposed within another module of the downhole tool 2); 
	- moving the valve member in response to said control signal (at least paragraphs [0024-0031] introduces releasing fluid from the fluid container by actuation of the valve, such as at least 302, 308 in response to signals from 206/246); 
	- allowing gas from said at least one of gas and liquefied gas in the container, to escape from the container to reduce the hydrostatic head in the well (at least paragraphs [0024-0031] introduces releasing fluid from the fluid container by actuation of the valve, such as at least 302, 308 in response to signals from 206/246 which reduces the hydrostatic head in the well).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: a container having a volume of at least 10 l, and containing at least one of gas and liquefied gas at a pressure of at least 1000psi;
	sending a control signal to the communication device at least in part by a wireless control signal in at least one of the following forms: electromagnetic (EM), acoustic, inductively coupled tubulars and coded pressure pulsing.
	Nonetheless, Betancourt-Pocaterra discloses: sending a control signal to the communication device at least in part by a wireless control signal in at least one of the following forms: electromagnetic (EM), acoustic, inductively coupled tubulars and coded pressure pulsing (paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces using a wireless means for transmitting data and control the apparatus from surface as taught therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian to include the teachings of Betancourt-Pocaterra, by modifying the actuation of downhole tool apparatus within the wellbore taught by Harfoushian to include for the actuation to be done wirelessly taught by Betancourt-Pocaterra to allow for evaluating subterranean formations without physically removing downhole tools for hydrocarbon recovery analysis purposes (paragraphs [0001-0002]). 
at least 10 l, and containing at least one of gas and liquefied gas at a pressure of at least 1000psi.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container to have a volume of at least 10 l, and to contain at least one of gas and liquefied gas at a pressure of at least 1000psi to allow for creating ideal operating conditions downhole within the wellbore for purposes of effectively recovering hydrocarbons. 

Claims 47, 54, 57, 59, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0167442 A1 (i.e. Harfoushian) in view of US Publication 2016/0168985 A1 (i.e. Betancourt-Pocaterra et al.) with the teachings of US Publication 2016/0153272 A1 (i.e. Mace et al.).

In regards to claim 47, Harfoushian disclose the container (see claim 1 above).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: wherein the container comprises a propellant which is activated to create gas.
	Nonetheless, Mace discloses: wherein the container comprises a propellant which is activated to create gas (at least paragraph [0188] introduces the explosion and/or propellant gas created fracture structures (if propellants are used) can be created adjacent to a section of a previously drilled bore hole in the geologic rock formation or structure).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include the teachings of Mace, by modifying the fluid within the container of the downhole tool taught by Harfoushian in view of Betancourt-Pocaterra to include for propellant which produces a gas taught by Mace to allow for creating unique underground fractures within the subterranean formation for hydrocarbon recovery purpose (paragraph [0188]).

In regards to claim 54, Harfoushian discloses: A method to manipulate a well (at least abstract introduces a method of fracturing and sampling an isolated interval within a wellbore; well 202), comprising: 
	(a) providing an apparatus (of 200; such as at least 216) comprising: 
	- a container (at least 298) having a volume; 
(at least 306, 320) to allow pressure and fluid communication between a portion of the container and the surrounding portion of the well (at least paragraphs [0024-0031] introduces allowing fluid communication between the container and the surrounding portion of the well); 
	- a mechanical valve assembly having a valve member (at least 302, 308, 316) adapted to move and one of to selectively allow and to selectively resist fluid exit from at least a portion of the container via the port (at least paragraphs [0024-0031] introduces allowing fluid communication to/from the container and surrounding portion of the well via ports 306 or 320 which is controlled by at least valves 302, 308, 316); 
	- a control mechanism to control the mechanical valve assembly, comprising a communication device configured to receive a control signal for moving the valve member (at least paragraphs [0013-0016] introduces control mechanism comprising of at least 206, 246 to supply electrical power and control to the pump and valves within the apparatus); 
	(b) providing a propellant in at least a portion of the container (at least paragraphs [0018-0019] introduces the container within the apparatus may comprise of gas);
	(d) running the apparatus into the well, such that the apparatus is below the surface of the well (as shown in at least figure 1); then, 
	(e) sending a control signal to the communication device (control signal sent via 206 to at least 246; at least paragraphs [0018-0019] introduces in certain embodiments, the fluid analysis module 228 may include a controller 246, such as a microprocessor or control circuitry, designed to calculate certain fluid properties based on the sensor measurements; further, in certain embodiments, the controller 246 may govern the fracturing and sampling operations; moreover, in other embodiments, the controller 246 may be disposed within another module of the downhole tool 200); then, 
	(f) moving the valve member in response to said control signal to allow at least a portion of one of the gas and a liquid to be released from the container (at least paragraphs [0024-0031] introduces releasing fluid from the fluid container by actuation of the valve, such as at least 302, 308) to conduct at least one of an interval injectivity test, permeability test, pressure test, a connectivity test such as one of a pulse and interference test, chemical delivery, and well/reservoir treatment such as acid treatment (at least paragraphs [0013, 0017, 0023, 0028] introduces “…The downhole tool 200 includes an elongated body 208 that houses modules 210, 214, 216, 218, 220, 226, and 228 that provide various functionalities including fluid sampling, fluid testing, wellbore isolation, and operational control, among others”; “…The fluid communication module 210 also includes a pump 234 and pressure gauges 236 and 238 that may be employed to conduct formation pressure tests”; “…A pressure gauge 284 also may be disposed in the flowline 280 for pressure testing, as discussed further below with respect to FIG. 3”; “…According to certain embodiments, the sealing integrity of the packers 221 may then be verified by performing a pressure test”); 
(at least paragraphs [0024-0031] introduces the container, such as at least 298, to be filled with fluid which can be drained and/or diverted to certain areas downhole). 
	However, Harfoushian appears to be silent in regards to: 
	a container having a volume of at least 1 l and at most 1600 l;
	(c) activating the propellant to produce a gas at a pressure of at least 1000 psi;
	such that the apparatus is at least 100m below the surface of the well; 
	sending a control signal to the communication device at least in part by a wireless signal transmitted in at least one of the following forms: electromagnetic (EM), acoustic, inductively coupled tubulars and coded pressure pulsing;
	wherein the container has pressure of at least 100psi more than a surrounding portion of the well immediately before the valve member is moved in response to the control signal.
	Nonetheless, Betancourt-Pocaterra discloses: sending a control signal to the communication device at least in part by a wireless signal transmitted in at least one of the following forms: electromagnetic (EM), acoustic, inductively coupled tubulars and coded pressure pulsing (paragraphs [0035-0038, 0066, 0134, 0193-0202] introduces using a wireless means for transmitting data and control the apparatus from surface as taught therein).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian to include the teachings of Betancourt-Pocaterra, by modifying the actuation of downhole tool apparatus within the wellbore (paragraphs [0001-0002]). 
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: activating the propellant to produce a gas.
	Nonetheless, Mace discloses: activating the propellant to produce a gas (at least paragraph [0188] introduces the explosion and/or propellant gas created fracture structures (if propellants are used) can be created adjacent to a section of a previously drilled bore hole in the geologic rock formation or structure).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include the teachings of Mace, by modifying the fluid within the container of the downhole tool taught by Harfoushian in view of Betancourt-Pocaterra to include for propellant which produces a gas taught by Mace to allow for creating unique underground fractures within the subterranean formation for hydrocarbon recovery purpose (paragraph [0188]).
	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: such that the apparatus is at least 100m below the surface of the well.
	Nonetheless, it has been held obvious to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

	Furthermore, Harfoushian in view of Betancourt-Pocaterra appear to be silent in regards to: a container having a volume of at least 1 l and at most 1600 l; produce a gas at a pressure of at least 1000 psi; wherein the container has pressure of at least 100psi more than a surrounding portion of the well immediately before the valve member is moved in response to the control signal.
	Nonetheless, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the container to have a volume of at least 1 l and at most 1600 l, produce a gas at a pressure of at least 1000 psi, and the container to have pressure of at least 100psi more than a surrounding portion of the well immediately before the valve member is moved in response to the control signal to allow for creating ideal operating conditions downhole within the wellbore for purposes of effectively recovering hydrocarbons. 

In regards to claim 57, Harfoushian further discloses: wherein the apparatus is provided in the well below an annular sealing device (at least 221; as shown in at least figures 1 & 4), and a connection means (comprising at least 218) is provided connecting the apparatus to the annular sealing device, the connection means being above the apparatus and below the annular sealing device (as shown in at least figure 2). Betancourt-Pocaterra further disclose: the annular sealing device engaging with an inner face of one of a casing and a wellbore in the well (at least paragraphs [0042 and 0124] introduces a casing within the wellbore in which the sealing devices engage with as shown in at least figures 1 & 6).
	However, Harfoushian in view of Betancourt-Pocaterra appears to be silent in regards to: being at least 100m below a surface of the well.
	Nonetheless, it has been held obvious to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Harfoushian in view of Betancourt-Pocaterra to include for the apparatus to be at least 100m below a surface of the well to allow for establishing an optimal downhole location for hydrocarbon recovery purposes.

In regards to claim 59, Harfoushian further discloses: wherein in step (d) the apparatus is conveyed on one of tubing, drill pipe and casing/liner (at least paragraph [0013] introduces downhole tool 200 is conveyed on a wireline (e.g., using the multi-conductor cable 204); however, in other embodiments the downhole tool may be conveyed on a drill string, coiled tubing, wired drill pipe, or other suitable types of conveyance).

In regards to claim 62, Harfoushian further discloses: wherein the well is shut in, at one of surface and downhole, after the apparatus has been run and before the valve member moves in response to the control signal (shut in downhole occurs after actuation of the annular sealing devices 221 prior to the movement of the valve member, such as 308; actuation via control signal 206, 246; see at least paragraphs [0018-0031]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.